Citation Nr: 0815392	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-28 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to December 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for allergic rhinitis.  In 
March 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims file.  


FINDING OF FACT

Allergic rhinitis was not manifested during the veteran's 
service, and it is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for allergic rhinitis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A January 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  He has 
had ample opportunity to respond/supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), a May 2006 letter informed the veteran 
of disability rating and effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  He states he sought treatment for allergic 
rhinitis from Dr. R.N. a few years after service, in either 
1970 or 1971; however, the physician is now deceased and 
treatment records are unavailable.  The veteran also 
indicated that he has sought treatment from Dr. C.E.W. for 
the past 15 years.  The RO's August 2006 letter to Dr. 
C.E.W.'s office requested "any available records."  In 
response, Dr. C.E.W.'s office returned treatment records from 
November 2000 to July 2004.  The veteran was advised of this 
information in a June 2007 Statement of the Case.

The RO did not arrange for a VA examination because it was 
not warranted.  Absent any competent (medical) evidence 
suggesting that the veteran's allergic rhinitis may be 
associated with his service, a medical nexus opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's SMRs, including his December 1969 service 
separation physical examination report, are silent for any 
complaints, findings, treatment, or diagnosis relating to 
allergic rhinitis.  His November 1966 service entrance 
physical examination report and report of medical history 
note that prior to service he underwent a lobectomy for a 
pulmonary granuloma.  He reported having residual shortness 
of breath, though pulmonary function tests were adequate, and 
his physician submitted a letter stating that he did not have 
a pulmonary disability.  During service, the veteran was 
treated in April 1967 for a cold and congested chest; in May 
1967 for a cold and productive cough; in August 1967 for an 
acute upper respiratory infection; and in March 1968 for a 
chest cold and headache.

Treatment records from Dr. C.E.W. show that in August 2001 
the veteran contacted the physician's office about getting 
stronger medication for his seasonal allergies.  In July 
2004, the veteran was evaluated for allergic rhinitis.  He 
complained of chest pain, wheezing, and coughing; allergic 
rhinitis was diagnosed.

At his March 2008 Travel Board hearing, the veteran testified 
that many of the symptoms he experienced during service when 
he was treated for colds, are similar to the symptoms he 
experiences with his allergic rhinitis.  Also, he states that 
he has self-treated his allergies consistently since service 
with over-the-counter medication.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran currently has a medical 
diagnosis of allergic rhinitis.  What he must still show to 
establish service connection for the disability is that it is 
related to (was incurred in, or aggravated by) his service.  
There is no credible (medical) evidence in the record that 
the veteran suffered from allergic rhinitis or allergies in 
service.  While he has testified that the symptoms he 
experienced in service, when he was treated for colds are 
similar to the symptoms he experiences now as a result of his 
allergic rhinitis, suggesting that he in fact did have 
allergies in service, he has presented no medical evidence to 
support this claim.  Presumably, treatment providers in 
service were competent to identify a chest cold or upper 
respiratory infection, and the Board finds no good reason to 
question the diagnoses then made.  The veteran's own 
statements and opinions relating his current allergic 
rhinitis to his service are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  
It is also noteworthy that there was a lengthy time interval 
between service and the first clinical notation of complaints 
or symptoms associated with the disability at issue.  This, 
of itself, is a factor for consideration against a finding 
that any current disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).  

In summary, of the threshold requirements necessary to 
establish service connection, while there is evidence of 
current allergic rhinitis, it is not shown that the veteran 
suffered from such disability in service, and there is no 
competent (medical) evidence that his current disability 
might be related to his service.  Hence, the preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.


ORDER

Service connection for allergic rhinitis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


